Citation Nr: 1446500	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  10-49 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for service-connected residuals of head trauma.

2.  Entitlement to service connection for a psychiatric disorder, to include bipolar disorder/paranoid schizophrenia.

3.  Entitlement to individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Charles D. Romo, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran had active service from February 1980 to July 1985. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision by the VA RO, which denied entitlement to TDIU, and a June 2009 rating decision by the VA RO, which continued a 10 percent evaluation assigned to the Veteran's service-connected residuals of head trauma and denied service connection for bipolar disorder/paranoid schizophrenia. 

The RO did not certify the TDIU claim as on appeal from a 2005 decision, but, rather the 2009 decision.  However, review of the file clearly shows a notice of disagreement was received in January 2006, identifying TDIU as the issue.  For some reason, no action was ever taken to issue a statement of the case, although it appears the RO may have been sidetracked by other issues such as the Veteran's incarceration, overpayment, and waiver of debt.  Regardless, the TDIU notice of disagreement remained pending until a statement of the case was finally issued, which was not done until 2010.  

In April 2014, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing at the St. Petersburg, Florida, RO.  A transcript of the hearing has been associated with the record.  

With regard to the Veteran's claim for service connection for a bipolar disorder/paranoid schizophrenia, the Board is cognizant of the decision of the United States Court of Appeals for Veterans Claims (Court), Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the Court found that the Board erred in not considering the scope of the Veteran's claim for service connection for posttraumatic stress disorder (PTSD) as including any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record (in that case, a diagnosis of anxiety neurosis).  In the case at hand, the record demonstrates that the Veteran has multiple psychiatric diagnoses, including a major depressive disorder, bipolar disorder, schizophrenia, delusional disorder with paranoid features, and impulse control disorder, among other things.  As such, the Board has recharacterized the claim on appeal as entitlement to service connection for a psychiatric disorder, to include bipolar disorder/paranoid schizophrenia, in accordance with Clemons.

Additional evidence has been associated with the Veteran's claims file following the issuance of the statement of the case (SOC).  Only some of this evidence was submitted with a waiver of initial review by the agency of original jurisdiction (AOJ) in accord with 38 C.F.R. § 20.1304.  With regard to the evidence not submitted with such a waiver, as these issues are being remanded for further development, the Board finds no prejudice to the Veteran in proceeding to adjudicate the claims, as done below. 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

After a review of the claims file, the Board finds that additional development is necessary prior to adjudication of these claims.

Specifically, the Veteran testified at his April 2014 hearing that he has continued to receive VA treatment for his psychiatric conditions and residuals of head trauma from VA facilities in Ocala, Gainesville, Augusta, and Jacksonville.  The VLJ who presided at this hearing indicated that these treatment records would be pertinent to his claims and requested that he obtain these records.  The record reveals that these treatment records were never submitted.  As such, the Board finds that the claims on appeal must be remanded in order to obtain any and all recent VA treatment records that have not yet been associated with the claims file.  

Additionally, the Veteran indicated at the April 2014 hearing that he had been treated at Georgia Regional in Savannah, Georgia, for 4 days in 2010.  As such, attempts should be made to obtain these records and any other pertinent private treatment records that have not yet been associated with the claims file.

With regard specifically to the Veteran's claim for an increased rating for service-connected residuals of head trauma, the Court has held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991). 

In light of the fact that the most recent VA examination pertaining to the Veteran's service-connected residuals of head trauma was conducted in May 2009, the Board finds that the Veteran should be provided a new VA examination in order to determine the current severity and manifestations of his service-connected residuals of head trauma.

With regard to his claim for service connection for bipolar disorder/paranoid schizophrenia, the Veteran suggested at his April 2014 hearing that he developed psychological problems as a result of his in-service head injury. 

A review of his service treatment records reveals that he was involved in a motorcycle accident on August 9, 1984.  (As noted, the Veteran has already been granted service connection for residuals of head trauma.)  On his April 1985 report of medical history, the Veteran reported depression or excessive worry and loss of memory or amnesia.

The Veteran was provided a mental health examination in May 2009.  Upon review of the claims file and examination of the Veteran, the examiner diagnosed the Veteran with depressive disorder, not otherwise specified; a cognitive disorder, not otherwise specified; and a personality disorder, not otherwise specified with cluster B traits.  The examiner determined that it would be with resort to mere speculation to state which emotional/behavioral signs and symptoms identified are part of a co-morbid mental disorder and which represent residuals of a traumatic brain injury (TBI).   

Subsequently, the Veteran underwent a private psychological evaluation in July 2013, at which he was noted as having an impulse control disorder secondary to his TBI.  

In light of the new medical evidence suggesting a link between the Veteran's psychiatric disorder and his TBI, the Board finds that the Veteran should be afforded a new VA examination.  Specifically, the Veteran should be scheduled for a VA examination to diagnose him with all current psychiatric disabilities, and to determine whether any of these psychiatric disabilities were incurred in, or caused or aggravated by, his active duty service or his service-connected residuals of head trauma.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination).

Accordingly, the case is REMANDED for the following action:

1. Send to the Veteran a letter requesting that he provide sufficient information, and if necessary, authorization to enable the RO to obtain any additional pertinent private medical evidence not currently of record, to specifically include any medical records relating to the claims on appeal from Georgia Regional referred to in the April 2014 hearing transcript.  Attempts should be made to obtain any identified medical records.  Associate any records received, including negative responses, with the claims file.

2. Obtain any and all available VA treatment records from 2008, to the present, from the Jacksonville, Florida, VA Medical Center (VAMC) (and associated clinics); from the North Florida/South Georgia Veterans Health System (and associated clinics); and from the Augusta, Georgia, VAMC (and associated clinics).

3. Only after obtaining as much of the above-referenced VA and private medical records as are available, then schedule the Veteran for an appropriate VA examination for his claim for service connection for a psychiatric disorder.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of symptoms relating to his claimed psychiatric disorders.  After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should respond to the following: 

a. Diagnose the Veteran with all psychiatric disabilities.  

b. Opine as to whether it is at least as likely as not that any of the Veteran's psychiatric disabilities had its onset in service or is otherwise caused or aggravated by service, to include his in-service head injury.  

c. Opine as to whether it is at least as likely as not that any of the Veteran's psychiatric disabilities were caused or aggravated by his service-connected residuals of head trauma.  

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinions provided.

4. Schedule the Veteran for a VA examination to ascertain the current severity and manifestations of his service-connected residuals of head trauma.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner should provide the underlying reasons for any opinions provided.

5. Then, readjudicate the claims.  In particular, review all the evidence that was submitted since the SOC.  If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2013).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



